Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on April 20, 2020.  Claims 22-41 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,663,313. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are minor variations of the issued claims and include a broader scope.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 27-28, 32-36, and 38-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams, et al. U.S. Patent Application Publication 2014/0278056 A1.
As to claim 22, Williams et al. discloses a computer-implemented method, comprising: 
obtaining, by one or more computing devices, a request for navigational directions to a target destination (0105); 
determining, by the one or more computing devices, an outbound journey route to the target destination based at least in part on current traffic conditions, wherein the outbound journey route is from an initial location to the target destination, and wherein 
determining, by the one or more computing devices, a return journey route from the target destination to a return destination based at least in part on historic traffic conditions, wherein the return journey route comprises an estimated return journey time (0104, 0106);
comparing, by the one or more computing devices, the estimated outbound journey time to the estimated return journey time (0106); and 
generating, by the one or more computing devices, a notification regarding the return journey route when the comparison of the estimated outbound journey time to the estimated return journey time meets one or more predetermined criteria (0106, 0119).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the embodiments of the method, as disclosed by Williams et al., to notify the user that the return journey time is different than the outbound journey time, allowing for better navigation and routing.
As to claim 27, Williams et al. discloses the computer-implemented method of claim 22, and further discloses wherein the determining, by the one or more computing devices, a return journey route from the target destination to a return destination based at least in part on current traffic conditions, wherein the return journey route comprises an estimated return journey time comprises: determining, by the one or more computing devices, the return destination based on a current location associated with a user computing device from which the request for navigational directions is received (0083).
As to claim 28, Williams et al. discloses the computer-implemented method of claim 22, and further discloses further comprising: determining, by the one or more computing devices, an alternate target destination having an estimated alternate outbound journey time and an estimated alternate return journey time that are less than the estimated outbound journey time and the estimated return journey time respectively (0106).
As to claim 32, Williams et al. discloses the computer-implemented method of claim 22, and further discloses wherein the notification regarding the return journey route comprises a time difference between the estimated outbound journey time and the estimated return journey time, a warning regarding expected traffic on the return journey route, a contextual explanation of how the estimated outbound journey time is determined, or a contextual explanation of how the estimated return journey time is determined (Figure 18, Figure 19).
As to claim 33, Williams et al. discloses the computer-implemented method of claim 22, and further discloses further comprising: providing for display, by the one or more computing devices, a map depicting the outbound journey route or the return journey route (Figure 18, Figure 19).
As to claim 34, Williams et al. discloses a user computing device, comprising: 
a display device (0047, 0057); 
one or more processors (0052); 
at least one tangible, non-transitory computer-readable medium that stores instructions that, when executed by the one or more processors, cause the user computing device to perform operations, the operations comprising: 

determining an outbound journey route to the target destination based at least in part on current traffic conditions, wherein the outbound journey route is from an initial location to the target destination, and wherein the outbound journey route comprises an estimated outbound journey time (0105, 0093); 
determining a return journey route from the target destination to a return destination based at least in part on historic traffic conditions, wherein the return journey route comprises an estimated return journey time (0104, 0106); 
comparing the estimated outbound journey time to the estimated return journey time (0106); and 
generating a notification regarding the return journey route when the comparison of the estimated outbound journey time to the estimated return journey time meets one or more predetermined criteria (0106, 0119).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the embodiments of the user computing device, as disclosed by Williams et al., to notify the user that the return journey time is different than the outbound journey time, allowing for better navigation and routing.
As to claim 35, Williams et al. discloses the user computing device of claim 34, and further discloses wherein the notification comprises turn-by-turn directions for the outbound journey route or the return journey route (0060).
As to claim 36, Williams et al. discloses the user computing device of claim 34, and further discloses further comprising: displaying the notification on the display device (0119).
As to claim 38, Williams et al. discloses one or more tangible, non-transitory computer-readable media storing computer executable instructions that when executed by one or more processors cause the one or more processors to perform operations, the operations comprising: 
obtaining a request for navigational directions to a target destination (0105); 
determining an outbound journey route to the target destination based at least in part on current traffic conditions, wherein the outbound journey route is from an initial location to the target destination, and wherein the outbound journey route comprises an estimated outbound journey time (0105, 0093); 
determining a return journey route from the target destination to a return destination based at least in part on historic traffic conditions, wherein the return journey route comprises an estimated return journey time (0104, 0106); 
comparing the estimated outbound journey time to the estimated return journey time (0106); and 
generating a notification regarding the return journey route when the comparison of the estimated outbound journey time to the estimated return journey time meets one or more predetermined criteria (0106, 0119).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the embodiments of the computer-readable media, as disclosed by Williams et al., to notify the user that the 
As to claim 39, Williams et al. discloses the one or more tangible, non-transitory computer-readable media of claim 38, and further discloses wherein the current traffic conditions comprises information associated with the speed of traffic along each route segment of a plurality of route segments along the outbound journey route (0117).
As to claim 40, Williams et al. discloses the one or more tangible, non-transitory computer-readable media of claim 39, and further discloses wherein the plurality of route segments are respectively associated with a plurality of geographical locations (0060, Figure 8).
As to claim 41, Williams et al. discloses the one or more tangible, non-transitory computer-readable media of claim 38, and further discloses further comprising: determining the historic traffic conditions based on an outbound start time from the target destination (0082).

Claims 23 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams, et al. U.S. Patent Application Publication 2014/0278056 A1 in view of Stentz et al., U.S. Patent 10,254,121 B2 (2019).
As to claim 23, Williams et al. discloses the computer-implemented method of claim 22.  Williams et al. does not disclose machine-learned models, as claimed.
Stentz et al. discloses wherein the determining, by the one or more computing devices, an outbound journey route to the target destination based at least in part on current traffic conditions, wherein the outbound journey route is from an initial location to the target destination, and wherein the outbound journey route comprises an estimated 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the embodiments of the method of claim 22, as disclosed by Williams et al., with machine-learned models, as claimed, to determine the routes using a common processing system to provide improved navigation for the vehicle.
As to claim 26, Williams et al. discloses the computer-implemented method of claim 22.  Williams et al. does not disclose a machine-learned model, as claimed.
Stentz et al. discloses wherein the determining, by the one or more computing devices, a return journey route from the target destination to a return destination based at least in part on historic traffic conditions, wherein the return journey route comprises an estimated return journey time comprises: determining, by the one or more computing devices, the return journey route to the return destination based at least in part on one or more operations performed by one or more machine- learned models (Column 15, Lines 28-52, Figure 5).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the embodiments of the method of claim 22, as disclosed by Williams et al., with machine learned models, as claimed, as disclosed by Stentz et al., to determine the routes using a common processing system to provide improved navigation for the vehicle.

Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Williams, et al. U.S. Patent Application Publication 2014/0278056 A1 in view of Faulbacher et al., U.S. Patent 8,965,972 B2 (2015).
As to claim 24, Williams et al. discloses the computer-implemented method of claim 22.
Williams et al. does not disclose a destination time, as claimed.
Faulbacher et al. discloses wherein the determining, by the one or more computing devices, a return journey route from the target destination to a return destination based at least in part on historic traffic conditions, wherein the return journey route comprises an estimated return journey time comprises: determining, by the one or more computing devices, an estimated destination time indicative of an estimated amount of time a user will spend at the target destination, wherein the estimated return journey time is based on the estimated destination time and the estimated outbound journey time (Column 8, Lines 26-47).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the embodiments of the method of claim 22, as disclosed by Williams et al., with estimated destination time, as claimed, as disclosed by Faulbacher et al., to look at the total travel time and the time when the return journey would begin, possibly getting into different driving conditions for the return journey.

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Williams, et al. U.S. Patent Application Publication 2014/0278056 A1 in view of Chin et al., U.S. Patent 9,869,562 B2 (2018).
As to claim 25, Williams et al. discloses the computer-implemented method of claim 24.  Williams et al. does not disclose an average time spent at the target destination, as claimed.
Chin et al. discloses wherein the estimated destination time is based on an average amount of time that one or more users spend at the target destination (Column 8, Lines 34-44, Column 10, Lines 29-45).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the embodiments of the method of claim 22, as disclosed by Williams et al., with average time spent at the target destination, as claimed, as disclosed by Chin et al., to determine an estimated return time and look at changes in travel time in the return journey to allow notification and changes in times or destinations.

Allowable Subject Matter
Claims 29-31 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the Double Patenting rejection resolution.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663